Citation Nr: 1139846	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  
	
2.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy, due to in-service herbicide exposure.

3.  Whether new and material evidence has been received to reopen service connection for a lipoma, due to in-service herbicide exposure.

4.  Whether new and material evidence has been received to reopen service connection for rashes, specifically lichens planus and rashes of the feet, due to in-service herbicide exposure.

5.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus, due to in-service herbicide exposure.

6.  Whether new and material evidence has been received to reopen service connection for residuals of a laminectomy, due to in-service herbicide exposure.

7.  Entitlement to an earlier effective date, prior to March 13, 2000, for grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty in the Navy from December 1961 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a November 2006 rating decision by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD, and assigned an effective date of March 13, 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied reopening service connection for peripheral neuropathy, lipoma, rashes, diabetes mellitus, and residuals of a laminectomy, all due to in-service herbicide exposure.  

Due to the Veteran's place of residence, the RO in Oakland, California, has performed the most recent development.  

In the July 2007 rating decision from which this appeal arises, in part, the San Diego RO also denied reopening of service connection for lumbar and thoracic spine disorders.  In a July 2007 Notice of Disagreement (NOD), the Veteran indicated disagreement with the rating and effective dates assigned for PTSD, the denial of service connection for a heart disorder, and the denial of the reopening of service connection for peripheral neuropathy, lipoma, rashes, diabetes mellitus, and residuals of a laminectomy, all due to in-service herbicide exposure.  The Veteran subsequently did not file a timely NOD regarding the denial of reopening of service connection for lumbar and thoracic spine disorders.  Therefore, the application to reopen service connection for lumbar and thoracic spine disorders is not in appellate status and is not before the Board.

The Veteran requested a Board hearing to be held in Washington, DC (Central Office hearing) but subsequently withdrew this request. 

The issue of service connection for a heart disorder, to include as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a December 2000 rating decision, the Los Angeles RO denied service connection for peripheral neuropathy; the Veteran did not file a timely appeal of this decision.  

2.  Evidence received since the December 2000 rating decision denying service connection for peripheral neuropathy is cumulative of evidence already of record and does not raise a reasonable possibility of substantiating the claim.

3.  In a December 2000 rating decision, the Los Angeles RO denied service connection for lipoma; the Veteran did not file a timely appeal of this decision.  

4.  Evidence received since the December 2000 rating decision denying service connection for lipoma is cumulative of evidence already of record and does not raise a reasonable possibility of substantiating the claim.

5.  In a December 2000 rating decision, the Los Angeles RO denied service connection for rashes; the Veteran did not file a timely appeal of this decision.  

6.  Evidence received since the December 2000 rating decision denying service connection for rashes is cumulative of evidence already of record and does not raise a reasonable possibility of substantiating the claim.

7.  In a February 2003 rating decision, the Los Angeles RO denied reopening of service connection for diabetes mellitus; the Veteran did not file a timely appeal of this decision.  

8.  Evidence received since the February 2003 rating decision denying reopening of service connection for diabetes mellitus is cumulative of evidence already of record and does not raise a reasonable possibility of substantiating the claim.

9.  In a February 2003 rating decision, the Los Angeles RO denied reopening of service connection for residuals of a laminectomy; the Veteran did not file a timely appeal of this decision.  

10.  Evidence received since the February 2003 rating decision denying reopening of service connection for residuals of laminectomy is cumulative of evidence already of record and does not raise a reasonable possibility of substantiating the claim.

16.  The Veteran first filed for service connection for PTSD in a claim filed at the RO on March 1, 1990.

17.  Service connection for PTSD was denied by the RO in a June 1990 rating decision.  After an appeal of this decision, the Board denied service connection for PTSD in a March 1992 decision; that decision was not appealed. 

18.  The Veteran filed the most recent application to reopen service connection for PTSD on March 13, 2000.

19.  In conjunction with the Veteran's application to reopen service connection for PTSD, the Veteran submitted the deck logs for the U.S.S. Franklin D. Roosevelt for the period from January 1962 to September 1962.  This report verified the Veteran's reported PTSD stressor of being present during the deaths of two Navy pilots.  

20.  In a November 2006 rating decision, the RO granted service connection for PTSD, effective March 13, 2000. 

21.   At the time of the June 1990 rating decision, the deck logs for the U.S.S. Franklin D. Roosevelt for the period were not of record.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision denying service connection for peripheral neuropathy became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010);
38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the December 2000 rating decision is not new and material, and service connection for peripheral neuropathy is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  The December 2000 rating decision denying service connection for lipoma became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 20.302, 20.1103 (2011).

4.  Evidence received since the December 2000 rating decision is not new and material, and service connection for lipoma is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

5.  The December 2000 rating decision denying service connection for rashes became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 20.302, 20.1103 (2011).

6.  Evidence received since the December 2000 rating decision is not new and material, and service connection for rashes is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

7.  The February 2003 rating decision denying the reopening of service connection for diabetes mellitus became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

8.  Evidence received since the February 2003 rating decision is not new and material, and service connection for diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

9.  The February 2003 rating decision denying the reopening of service connection for residuals of a laminectomy became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

10.  Evidence received since the February 2003 rating decision is not new and material, and service connection for residuals of a laminectomy is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

11.  The criteria for an earlier effective date of March 1, 1990, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(c), 3.160(c), 19.113, 19.114, 19.118 (1998), 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this decision, the Board will grant the Veteran's claim for an earlier effective date for PTSD, deciding that the award of service connection for PTSD should be effective March 1, 1990.  To the extent that the Veteran requested an effective date of January 5, 1963, the day after his discharge from service, the Board notes that the Veteran did not file a claim for service connection for PTSD until March 1, 1990.  Therefore, by law, the earliest effective date allowable for PTSD is the date of the initial claim for service connection.  See 38 C.F.R. 
§ 3.156(c)(3) (allowing for an award on the date entitlement arose or the date VA received the previously decided claim, whichever is later).  As this Board decision is granting an earlier effective date for the Veteran's PTSD to the earliest possible date allowed by regulation and law (date of receipt of claim), this constitutes a full grant of the Veteran's claim as to this issue, and there is no need to discuss VA's compliance with the duties to notify and assist regarding that particular issue.  In cases such as this where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In such cases, where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, review of VA's duty to notify and assist is not necessary because the claim cannot be substantiated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In this case, a VCAA notice letter sent in December 2006 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; the information regarding effective dates and assigned ratings required by Dingess; and the information regarding new and material evidence required by Kent.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist with the claims.  Regarding the claims involving whether new and material evidence has been received to reopen service connection claims for peripheral neuropathy, lipoma, rashes, diabetes mellitus, and residuals of a laminectomy, it is noted that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  Moreover, a VA psychiatric examination to determine the current nature and severity of the Veteran's service-connected PTSD is not relevant in determining whether an earlier effective date should be assigned for the Veteran's PTSD.  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claims.

New and Material Evidence - Peripheral Neuropathy, Lipoma, and Rashes

In this case, in a December 2000 rating decision, the Los Angeles RO denied service connection for peripheral neuropathy, lipoma, and rashes, all claimed as due to in-service herbicide exposure.  Prior to the December 2000 rating decision, the Veteran submitted statements and documentary evidence, indicating that he served in the Merchant Marines during the time of the Vietnam War.  The Veteran reported that, during his service in the Merchant Marines, he was directly exposed to an herbicide, specifically Agent Orange, while on a vessel transporting said herbicide to Vietnam.   In support of his claim, the Veteran submitted a February 1990 letter from the U.S. Department of Transportation, indicating that he was awarded a Vietnam Service Bar for service in the Merchant Marines in waters adjacent to Vietnam during the Vietnam conflict.  The Veteran also submitted a copy of his Merchant Marines identification card.  Having reviewed this evidence, in the December 2000 rating decision, the RO denied the Veteran's claims for service connection, finding that the evidence did not indicate exposure to herbicides, on either a presumptive or direct basis, during the Veteran's time of active service, from December 1961 to January 1963. 

Reviewing the evidence of record received since the December 2000 rating decision, in a September 2002 statement, the Veteran reported that he served in the Merchant Marines from 1963 through 1970, during the Vietnam conflict.  The Veteran indicated that his doctors had told him that, had he not served in the Merchant Marines during the Vietnam era, he would not have the illnesses he currently has.

In a September 2002 letter, a VA clinician noted that the VA examiner had diagnosed the Veteran as having lymphoma excised in 1998, lichen planus, degenerative joint disease of the spine, and fungus disease of the feet.  

In March 2006, the Veteran submitted copies of the February 1990 letter from the U.S. Department of Transportation, indicating that he had been awarded the Vietnam Service Bar, and a copy of his Merchant Marines identification card.

In a July 2007 statement, the Veteran also reported that, as a Merchant Marine, he was working for the Department of Transportation during the Vietnam War and, therefore, he believed that such employment should be considered active duty for VA purposes.  

In an April 2008 statement, the Veteran indicated that, in 1968, he became ill from his exposure to Agent Orange while employed with the Merchant Marines.  The Veteran stated that such Merchant Marine service is to be considered active duty service as it was during a time of war.  In a June 2008 statement, the Veteran wrote that, during a period of war, the Department of Transportation and, therefore, the Merchant Marines are under military supervision.  Therefore, as he reportedly transported Agent Orange for the Merchant Marines during the Vietnam War, the Veteran stated that he should be allowed to be service connected for any resulting disorders.  

Having reviewed this evidence, the Board finds that the evidence submitted since the December 2000 rating decision is not new and material.  Initially, the Board notes that the February 1990 letter from the U.S. Department of Transportation and the copy of the Veteran's Merchant Marines identification card are not new as they were previously submitted to agency decision makers prior to the December 2000 rating decision.  38 C.F.R. § 3.156(a).  

The Board finds that the September 2002 Agent Orange Registry admission letter is not material as it does not raise a reasonable possibility of substantiating the Veteran's claims.  Specifically, the Board notes that this evidence is not material as it does not indicate that the Veteran's claimed disorders, specifically peripheral neuropathy, lipoma, and rashes, were related to Agent Orange exposure during active duty service.  Id.  

Finally, regarding the Veteran's statements about service in the Merchant Marines during the Vietnam conflict, the Board notes that such evidence is not material as it  does not raise a reasonable possibility of substantiating the Veteran's claims.  For VA purposes, employment in the Merchant Marines is not considered active duty under the statutes and regulations governing awards of service connection.  See 
38 C.F.R. 3.7 (2011).  There are only two exceptions to this rule: where merchant seamen served on block ships in support of Operation Mulberry during the Second World War, and where merchant seamen served in oceangoing service during the period of armed conflict from December 7, 1941 to August 15, 1945, both of which are inapplicable in this case.  Therefore, by regulation and by law, the Veteran cannot be granted service connection for any incident involving his employment in the Merchant Marines from 1963 through 1970.  

For all of the above reasons, the evidence received since the December 2000 rating decision is not new and material, and the claims for service connection for peripheral neuropathy, lipoma, and rashes are not reopened.  38 U.S.C.A. § 5108; C.F.R. § 3.156.

New and Material Evidence - Diabetes Mellitus and Residuals of a Laminectomy

In a February 2003 rating decision, the Los Angeles RO denied reopening of service connection for both diabetes mellitus and residuals of a laminectomy, due to in-service herbicide exposure.  Prior to the February 2003 rating decision, the Veteran submitted statements and documentary evidence, indicating that he served in the Merchant Marines during the Vietnam era.  The Veteran reported that, during his service in the Merchant Marines, he was directly exposed to an herbicide, specifically Agent Orange, while transporting said herbicide to Vietnam.  In support of his claim, the Veteran submitted a February 1990 letter from the U.S. Department of Transportation, indicating that he was awarded a Vietnam Service Bar for his service in the Merchant Marines in waters adjacent to Vietnam during the Vietnam conflict.  In the February 2003 rating decision, the RO noted that the evidence submitted by the Veteran was not new and material as it did not indicate that the Veteran was exposed to herbicides during active duty service in the Navy from December 1961 to January 1963.  

Reviewing the evidence received since the February 2003 rating decision, in March 2006, the Veteran submitted copies of the February 1990 letter from the U.S. Department of Transportation, indicating that he had been awarded the Vietnam Service Bar, and a copy of his Merchant Marines identification card.

In a July 2007 statement, the Veteran also reported that, as a Merchant Marine, he was working for the Department of Transportation during the Vietnam conflict and, therefore, he believed that such employment should be considered active duty for VA purposes.  

In an April 2008 statement, the Veteran indicated that, in 1968, he became ill from his exposure to Agent Orange while employed with the Merchant Marines.  The Veteran stated that such Merchant Marine service is to be considered active duty service as it was during a time of war.  In a June 2008 statement, the Veteran wrote that, during a period of war, the Department of Transportation and, therefore, the Merchant Marines are under military supervision.  Therefore, as he reportedly transported Agent Orange serviing in the Merchant Marines during the Vietnam War, the Veteran stated that he should be allowed to be service connected for any resulting disorders.  He also stated that a physician had told him that he incurred diabetes due to his exposure to Agent Orange during service with the Merchant Marines in Vietnam.  

Having reviewed this evidence, the Board finds that the evidence received since the February 2003 rating decision is not new and material.  Initially, the Board notes that the February 1990 letter from the U.S. Department of Transportation and the copy of the Veteran's Merchant Marines identification card are not new as they were previously submitted to agency decision makers prior to the December 2000 rating decision.  38 C.F.R. § 3.156(a).  

Regarding the Veteran's statements about contracting disorders due to service in the Merchant Marines during the Vietnam conflict, the Board notes that such evidence is not material as it does not raise a reasonable possibility of substantiating the Veteran's claims.  For VA purposes, employment in the Merchant Marines is not considered active duty under the statutes and regulations governing awards of service connection.  See 38 C.F.R. 3.7.  There are only two exceptions to this rule: where merchant seamen served on block ships in support of Operation Mulberry during the Second World War, and where merchant seamen served in oceangoing service during the period of armed conflict from December 7, 1941 to August 15, 1945, both of which are inapplicable in this instance.  Therefore, by regulation, the Veteran cannot be granted service connection for any incident involving his employment in the Merchant Marines from 1963 through 1970.  

For all of the above reasons, the evidence submitted by the Veteran since the February 2003 rating decision is not new and material, and the claims for service connection for diabetes mellitus and residuals of a laminectomy are not reopened.  38 U.S.C.A. § 5108; C.F.R. § 3.156.

Earlier Effective Date Criteria

In a July 2007 rating decision, the RO granted service connection for PTSD.  An effective date was assigned for this award based on the date the Veteran's claim to reopen service connection for PTSD was received, that is, March 13, 2000.  See 
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) (2011).  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later . 38 C.F.R. § 3.400.

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).

However, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later. 
38 C.F.R. § 3.400(q)(1)(ii).

Under 38 C.F.R. § 3.156(c), where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  This comprehends official service department records which presumably had been misplaced and recently located and forwarded to VA, as well as corrections by the service department of former errors of commission or omission in the preparation of any prior report.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of new evidence from the service department  must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing of the original claim.

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156 applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

Earlier Effective Date - Service Connection for PTSD

The Veteran's initial claim for service connection for PTSD was filed at the Los Angeles RO on March 1, 1990.  This claim was denied in a June 1990 rating decision.  The Veteran appealed the decision and, in a March 1992 decision, the Board denied service connection for PTSD.  As the Veteran did not appeal the Board's decision to the Court, it was final when issued.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2011). 

The Veteran filed an application to reopen service connection for PTSD at the Los Angeles RO on March 13, 2000.  In a February 2006 decision, the Board granted reopening of service connection for PTSD and remanded the reopened claim for further development.  Subsequently, in a November 2006 rating decision, a VA "Tiger Team" at the Cleveland RO granted the claim for service connection for PTSD.  Because the effective date of service connection may not be earlier than the date of the receipt of the new claim to reopen, the RO assigned the earliest possible effective date for its grant of the reopened claim, specifically March 13, 2000.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

However, in this case, in support of the March 2000 application to reopen service connection for PTSD, the Veteran submitted the deck logs for the U.S.S. Franklin D. Roosevelt for the period from January 1962 to September 1962.  The deck logs verified the Veteran's reported PTSD stressor of being present during the deaths of two Navy pilots.  

At the time of the June 1990 rating decision, the deck logs for the U.S.S. Franklin D. Roosevelt were not of record.  The "Tiger Team's" decision granting service connection was based, in part, on these newly submitted service department records.

As the newly received service records were relevant to the previously denied claim in that they verified the Veteran's reported stressors, an element of significance in determining entitlement to service connection for PTSD, and because the deck log records were not of record at the time of the last final denial of the claim, the Veteran was entitled to reconsideration of his claim on the merits, as opposed to on a new and material evidence basis.  38 C.F.R. § 3.156(c)(1) (2011).

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156 applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

The Board notes that establishing service connection for PTSD requires: 
(1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

 Because the deck logs for the U.S.S. Franklin D. Roosevelt, which verified the Veteran's reported PTSD stressor of being present during the deaths of two Navy pilots, served as part of the basis for the grant of service connection, in this Board decision, the Board has "reconsidered" the June 1990 rating decision in accordance with 38 C.F.R. § 3.156(c).  Briefly reviewing the evidence of record at the time of the original claim filed on March 1, 1990, in a December 1989 letter, a former VA examiner stated that he had treated the Veteran for mental disorders from 1978 through 1979, and that the Veteran's condition had worsened since that time.  The former VA examiner stated that the Veteran had experienced PTSD for years due to undefined traumatic military experiences.  In a January 1990 VA treatment record, a VA examiner diagnosed the Veteran as having PTSD.  

Although the deck logs for the U.S.S. Franklin D. Roosevelt were not of record at the time of the June 1990 rating decision (to deny service connection for PTSD), as the deck logs are "service department records," they were constructively of record.  See 38 C.F.R. § 3.156(c); see also Vigil v. Peake, 22 Vet. App. 63, 66 (2008).  Thus, because service department records constructively of record at least in part verified the Veteran's reported PTSD stressor, and the evidence indicates that the Veteran met the criteria for a diagnosis of PTSD due to an in-service stressor at the time he filed his claim for service connection on March 1, 1990, the provisions of 38 C.F.R. § 3.156(c) provide that the effective date of the grant of service connection for PTSD should be the date of the March 1, 1990 claim; therefore, an effective date of March 1, 1990, for the grant of service connection for PTSD is warranted.  
38 C.F.R. § 3.156(c)(3) (allowing for an award of service connection on the date entitlement arose or the date VA received the previously decided claim, whichever is later).  

The Board notes the Veteran's contention that he should be granted service connection for PTSD retroactive to January 5, 1963, the day after his discharge from service.  In support of this contention, the Veteran has submitted several statements.  In a December 2006 statement, the Veteran stated that his PTSD started in service.  He also indicated that the severity of his PTSD was so bad that he stopped working in December 1973.  In an April 2008 statement, the Veteran indicated that his PTSD "started" during service and, therefore, he should be entitled to an award of PTSD from the date of discharge from service.  In a June 2008 statement, the Veteran stated that the date of onset for his PTSD was 1963, the date he was discharged from the Navy.  

In addition, the Veteran submitted letters from other individuals, indicating symptomatology of PTSD prior to March 1, 1990.  Specifically, in the December 1989 letter mentioned above, a private examiner stated that the Veteran had experienced PTSD for many years.  In addition, in a March 2007 letter, an individual indicated that he had supervised the Veteran while he was part of an equipment maintenance crew for a semiconductor manufacturer from 1972 through 1974, and from 1978 through 1979.  In this letter, the individual stated that the Veteran exhibited "PTSD abnormal behavior" during his employment.  The individual did not clarify exactly what "PTSD abnormal behavior" entailed.  Also, the individual stated that that he did not have any idea what the term "PTSD" meant until years later when he heard about it in the media.  

Regarding the December 1989 letter in which the former VA examiner stated that the Veteran had PTSD for many years, the Board notes that the record does not include a treatment record indicating a PTSD diagnosis prior to the date of this letter.  Therefore, the Board must assume that the Veteran was first diagnosed with PTSD in December 1989, the date of this letter.  Moreover, the former VA examiner indicated that he had treated the Veteran initially in 1978 through 1979.  Therefore, even were the former VA examiner to state that the Veteran had experienced PTSD for many years, the former VA examiner could only make such an assertion based on his own knowledge dating back to 1978.  However, the exact date that the Veteran first was diagnosed with PTSD is not an issue.  Under regulations, the Board may only grant service connection for PTSD from either the date entitlement arose (i.e., when the Veteran was first diagnosed as having PTSD) or the date VA received the previously decided claim, whichever is later.  
38 C.F.R. § 3.156(c)(3).  Therefore, service connection for PTSD may only be granted from the date of filing of the Veteran's claim for service connection for PTSD, specifically March 1, 1990.

Regarding the March 2007 letter, the Board notes that the author of that letter was not a person trained in medicine nor did he claim to be such.  A layperson is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 471 (1994) (finding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge).  The author of the March 2007 letter is capable of indicating that he noticed that the Veteran was acting abnormally.  Yet, he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  In this instance, a diagnosis of PTSD must conform to the criteria espoused in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  As the author of the March 2007 letter does not contend that he made such a diagnosis or that he has the training to make such a diagnosis in accordance with the DSM-IV, his observations are not proof that the Veteran had PTSD prior to the initial December 1989 diagnosis. 

Regarding the Veteran's statements, the Board notes that the Veteran was not diagnosed with PTSD in 1963 as the Veteran's contends.  Rather, at discharge, the Veteran was diagnosed with a lifelong emotional disability disorder which existed prior to service.  Again, the Veteran was not diagnosed with PTSD until December 1989.  

The Board notes that the Veteran filed claims for service connection for psychiatric disorders, to include currently diagnosed schizophrenia, prior to the filing of the claim for PTSD.  In fact, the Veteran first filed a claim for service connection for a psychiatric disorder, specified by nervousness and depression, in January 1963, almost immediately after discharge from service.  The Board notes that the RO denied the Veteran's claim for service connection for a psychiatric disorder in a January 1963 rating decision.  Subsequently, VA denied multiple applications to reopen service connection for a psychiatric disorder, to include schizophrenia, multiple times, most recently in a June 1989 rating decision.  As the Veteran did not appeal the June 1989 decision, it became final.  The Veteran has not filed a new application to reopen the previously denied claim for service connection for a psychiatric disorder since the June 1989 rating decision.  

The Board notes that the criteria for service connection for a general psychiatric disorder are different from those required for PTSD.  In order to prevail on the issue of service connection for a general psychiatric disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection for PTSD requires a specific diagnosis of PTSD, credible supporting evidence indicating that a veteran experienced a claimed stressor during service which resulted in the diagnosed PTSD, and medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen, 10 Vet. App. at 128.  

In November 2006, VA granted PTSD because the evidence showed a specific PTSD diagnosis from a qualified examiner, a corroborated in-service stressor, and medical evidence indicating a nexus between the Veteran's PTSD and the corroborated stressor.  As the specific PTSD diagnosis, based on a corroborated in-service stressor, is not equivalent to a diagnosis for any other psychiatric disorder, to include schizophrenia, the Veteran's earlier claims for service connection for a psychiatric disorder are not applicable in this situation and do not constitute an earlier claim for service connection for PTSD.  

Notwithstanding the Veteran's assertions that he had PTSD symptomatology prior to March 1, 1990, and the fact that he was diagnosed with PTSD prior to March 1, 1990, in this case there is no legal basis to grant an earlier effective date than March 1, 1990 (the date the Veteran first filed a claim for service connection for PTSD) for service connection for PTSD.  See 38 C.F.R. § 3.156(c)(3) (service connection to be granted from either the date entitlement arose or the date VA received the claim, whichever is later).  For these reasons, the earliest effective date allowed by law and regulation for the grant of service connection for PTSD is March 1, 1990, the first date of filing of claim for service connection for PTSD.  


ORDER

New and material evidence not having been received, the appeal to reopen service connection for peripheral neuropathy is denied.

New and material evidence not having been received, the appeal to reopen service connection for lipoma is denied.

New and material evidence not having been received, the appeal to reopen service connection for rashes is denied.

New and material evidence not having been received, the appeal to reopen service connection for diabetes mellitus is denied.

New and material evidence not having been received, the appeal to reopen service connection for residuals of a laminectomy is denied.

An earlier effective date of March 1, 1990, for service connection for PTSD, is granted.


REMAND

The Board finds that additional development is required before the remaining issue on appeal, specifically service connection for a heart disorder, to include as secondary to service-connected PTSD, is ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2011).  At this point, the Veteran essentially contends that he developed a heart disorder due to service-connected PTSD.  VA treatment records indicate current treatment for cardiomyopathy status post placement of an automatic implantable cardioverter-defribillator (AICD).  

The Board finds that a VA examination is necessary to assist in determining the etiology of the Veteran's current heart disorder.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2010).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

The Board notes that, in a July 2007 statement, the Veteran reported that several doctors had told him that his PTSD could cause stress and had caused his current heart disorder.  As the Veteran has diagnosed PTSD, a current heart disorder, and has submitted evidence suggesting a nexus between these conditions, the record contains sufficient evidence to warrant a VA examination and medical opinion under the low threshold of McLendon.

Accordingly, the issue of service connection for a heart disorder, to include as secondary to service-connected PTSD, is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who provided treatment for a heart disorder since September 2007, the date of the last VA treatment record on file.  When the requested information and any necessary authorizations have been received, the AMC/RO should attempt to obtain copies of all pertinent records which have not already been obtained.

2.  Thereafter, the Veteran should be afforded a VA medical examination, performed by a qualified VA examiner, in order to evaluate the etiology of the Veteran's claimed heart disorder.  The relevant documents in the claims file should be furnished to the VA examiner for review and the report compiled by the VA examiner should indicate whether the documents were made available and reviewed.

Following the review of the relevant evidence in the claims file, the clinical evaluation and any diagnostic tests and/or additional examinations that are deemed necessary, the VA examiner should answer the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed heart disorder is causally related to any incident of service (from December 1961 through December 1963)?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed heart disorder was caused or aggravated by service-connected PTSD?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.  If the VA examiner determines a disorder was aggravated, although not caused, by the Veteran's service-connected PTSD, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.  

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim of service connection for a heart disorder, to include as secondary to service-connected PTSD.  If the benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may adversely affect the outcome of the claim.  See 38 C.F.R. 
§ 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


